HALL, Circuit Judge,
dissenting.
I respectfully dissent from parts II, III, IV and V of the majority disposition. In my opinion, the district court correctly granted summary judgment for Dollar on Wood’s claims alleging: (1) age discrimination; (2) unlawful retaliation under FEHA; (3) interference with FMLA & CFRA rights; and (4) wrongful termination in violation of public policy and violation of the CUPA.
I. FEHA Age Discrimination Claim
The majority concludes that Wood presented sufficient evidence to create a genuine factual dispute as to whether Dollar’s *624asserted reason is pretextual. I disagree. FEHA makes it unlawful to discharge or discriminate against a person over the age of 40 in compensation or in the terms, conditions, or privileges of employment on the basis of age. Cal. Gov’t Code § 12940(a). To prove a prima facie case of age discrimination, a plaintiff must show that (1) he is over the age of 40, (2) he was performing competently in the position he held, (3) he suffered an adverse employment action, such as termination or demotion, and (4) some other circumstance suggests discriminatory motive. See McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1122 (9th Cir.2004).
Once established, the prima facie case creates a rebuttable presumption that the employer unlawfully discriminated against the plaintiff. Id. The burden of production then shifts to the employer to articulate a legitimate, nondiscriminatory reason for its action. Id. If the employer meets this burden, the presumption of unlawful discrimination “simply drops out of the picture.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502 511, 113 S.Ct. 2742, 125 L.Ed.2d 407 (1993).
The plaintiff then must introduce sufficient evidence to raise a genuine issue of material fact as to whether the employer’s proffered nondiscriminatory reason is merely a pretext for discrimination. Coleman v. Quaker Oats Co., 232 F.3d 1271, 1282 (9th Cir.2000). To survive summary judgment, the plaintiff must “produce enough evidence to allow a reasonable fact-finder to conclude either: (a) that the alleged reason for [his] discharge was false, or (b) that the true reason for his discharge was a discriminatory one.” Id. (quoting Nidds v. Schindler Elevator Corp., 113 F.3d 912, 918 (9th Cir.1997)).
Here, the district court correctly concluded, and the majority seems to agree, that while Wood established a prima facie case, Dollar presented a legitimate nondiscriminatory reason for its action: that the layoffs were necessary due to low profits and an especially slow economy after the September 11 attacks. Nevertheless, the majority holds that Wood presented sufficient evidence to create a triable issue of fact as to whether Dollar’s legitimate nondiscriminatory reason for the firing was pretextual. The majority holds that because the official Dollar layoff guidelines included no directive that full-time employees were to be laid off, Dollar’s deviation from established procedures raises an inference of pretext. I disagree, and would find that Wood has not met his burden. The official dollar layoff guidelines did not prohibit full-time layoffs, and in fact stated that “[w]e recommend that layoffs be the primary mode of hitting your staf&FTE [Full Time Employee] reduction targets for [all non-counter and reservation agents].” Additionally, while Wood was the only manager laid-off, nine other full time employees were laid off on the same day, one of which was also over 40. This evidence is insufficient to allow a reasonable factfinder to conclude that “(a) that the alleged reason for [his] discharge was false, or (b) that the true reason for his discharge was a discriminatory one.” Coleman, 232 F.3d at 1282.
II. FEHA Retaliation Claim
California Government Code § 12940(h) makes it an unlawful employment practice for an employer to discharge, expel, or otherwise discriminate against an employee because the employee testified or assisted in any proceeding under FEHA. To prove a prima facie case of retaliation, a plaintiff must show that (1) he engaged in a protected activity, (2) his employer subjected him to an adverse employment action, and (3) there is a causal link between *625the protected activity and the employer’s action. Nidds, 113 F.3d at 919.
The district court concluded that Wood failed to establish a prima facie case of retaliation because there was insufficient evidence of a causal link between Wood’s testimony in the prior lawsuit against Dollar and Wood’s subsequent termination. The majority holds that this finding was in error. I disagree.
The majority relies on temporal proximity between Wood’s testifying and his firing to give rise to an inference of causation. Wood, who had worked for Dollar for seven years, was terminated 8 months after his trial testimony, a time period that we have held may create an inference of causation. See Coszatter v. City of Salem, 320 F.3d 968, 977 (9th Cir.2003) (“Depending on the circumstances, three to eight months is easily within a time range that can support an inference of retaliation.”). However, in Coszalter, we cautioned against considering the temporal proximity “without regard to its factual setting.” Id. at 977. Here, there were two important intervening events that must be taken into consideration when determining whether the temporal proximity between the testimony and the layoff give rise to the inference of causation. One was the pre-September 11, 2001 poor economic performance for Dollar, and the second was September 11 itself. On September 21, 2001 Dollar management decided to institute layoffs and distributed a memo with general lay-off instructions. Wood was fired approximately one month later, on November 12, 2001. Dollar’s economic situation pre and post 9/11, and its decision to engage in large scale layoffs completely undermine Wood’s temporal proximity argument. Wood’s firing seems more correlated with Dollar’s economic situation than with his testimony, and on that basis, I would affirm the decision of the district court.
III. FMLA, CFRA, Wrongful Termination in Violation of Public Policy and California Unfair Practices Act Claims
As the majority notes, Wood’s claims that Dollar interfered with his FMLA/ CFRA rights as well as his claims for wrongful termination in violation of public policy and CUPA, are tied to his age discrimination and retaliation claims. Because I would affirm summary judgment on his age discrimination and retaliation claims, I would also affirm summary judgment on these claims as well.